What we have always said as to the trial judge being in better position to determine the credibility of witnesses, pass upon conflicting facts and decide accordingly, should apply especially to hotly contested divorce cases. It cannot be said that the evidence preponderates to the contrary of the decision of the trial court. On the record here, in my opinion, the judgment denying the divorce should be affirmed, and the amounts allowed for separate maintenance modified according to the majority opinion.
Therefore, I dissent.
MITCHELL and GERAGHTY, JJ., concur with HOLCOMB, J. *Page 225